The Disciplinary Review Board having filed with the Court its decision in DRB 17-379, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), DAVID A. WALKER of PLAINFIELD, who was admitted to the bar of this State in 1983, and who has been temporarily suspended from the practice of law pursuant to Rule 1:20-13(b), since July 7, 2017, should be suspended from the practice of law for a period of one year based on respondent's criminal conviction in the Superior Court of New Jersey to conspiracy to facilitate the crime of using a runner in violation of N.J.S.A. 2C:21-22.1 and N.J.S.A. 2C:5-2, conduct that constitutes *342violating RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonest, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further determined that the term of suspension should be retroactive to the date of respondent's temporary suspension from practice;
And good cause appearing;
It is ORDERED that DAVID A, WALKER is suspended from the practice of law for a period of one year, retroactive to July 7, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further **165ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.